Appeal from that portion of the Appellate Division order which affirmed Supreme Court’s order entered November 23, 1988 (action No. 1) dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that no substantial constitutional question is directly involved; appeal from that portion of the Appellate Division order which affirmed Supreme Court’s order entered November 28, 1988 (action No. 2) dismissed, without costs, by the Court of Appeals sua sponte, upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution.